Citation Nr: 1535798	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2014 and October 2014, the Board remanded the claim for additional development.  The claim has since been returned to the Board for further appellate consideration.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In this case, a TDIU was separately adjudicated and denied in an August 2015 rating decision.  The record currently available to the Board indicates the Veteran has not initiated an appeal of that decision.  Moreover, the issue of unemployability has not been raised by the record since the August 2015 rating decision.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

The veteran testified at a July 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.






FINDING OF FACT

The Veteran's diabetes mellitus is controlled with diet and medications; there is essentially no medical evidence that the Veteran's activities are regulated because of fluctuations in blood sugar, under a doctor's orders.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In October 2014, the Board remanded this matter to obtain a medical opinion, and that opinion was provided on March 2015.  There is no evidence that additional records have yet to be requested, or that an additional examination for the issue addressed is in order.

During the Veteran's July 2013 Board hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  An effective date may be assigned up to one year preceding the date of the claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of the claim.  Id.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

For diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, a 40 percent rating is warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  Id.   Medical evidence is required to show that strenuous occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Note 1 to Diagnostic Code 7913 instructs that compensable complications of diabetes mellitus are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

Analysis

The Veteran's service-connected diabetes mellitus has been evaluated as 20 percent disabling.  The Veteran contends that this disability has worsened and that he is now entitled to an evaluation of 40 percent disabling.   The medical evidence shows the Veteran's diabetes mellitus requires insulin and a restricted diet.  The remaining issue is whether his diabetes also requires regulation of activities.  

The Board notes that the Veteran is currently service connected for several disabilities associated with his diabetes: left leg peripheral neuropathy at 40 percent; right leg peripheral neuropathy at 40 percent; left arm peripheral neuropathy at 20 percent; and right arm peripheral neuropathy at 20 percent.

The Board finds that the most probative medical evidence shows that the Veteran's diabetes mellitus does not require the regulation of activities, and the Board denies entitlement to a rating in excess of 20 percent.  The March 2015 VA contract examiner conducted a detailed review of the Veteran's claims file.  The examiner found that the Veteran does have difficulty with functional activities because of impaired sensations in his legs and neuropathy in his hands.   However, the examiner stated that he did "not see any evidence that fluctuations in [the Veteran's] blood sugars will cause the need for functional impairments, or need to regulate activities, beyond his diabetic dietary restrictions."  The examiner further reasoned that there was no consistent documentation showing severe blood sugar swings resulting in impaired levels of function, and that as long as blood sugars are maintained in a safe range with diet or medications, they should not impair functions.

The Veteran's VA treatment records reflect that he was consistently advised to increase his exercise as part of his treatment for diabetes.  See, e.g., VA Treatment Records from August 2008, March 2010 (including suggestions from the nurse to ride a stationary bicycle or to swim), March 2011, October 2013.  Further, the Veteran specifically requested a letter from one of his treating physicians, Dr. MM, stating that his physical activities had been limited because of his blood glucose level.  Dr. MM noted that she had not given him any instruction to limit his physical activity to maintain his glucose level, and stated, "I will not be advising him to limit his activity but rather to adjust his medications and dietary intake to manage any hypoglycemia."  June 2013 VA Treatment Records.  

The Board finds that both the March 2015 examiner and the Veteran's treating physician indicate that his diabetes mellitus requires only medication and dietary restrictions, which are the criteria for a 20 percent rating.

There is some evidence that the Veteran has been instructed to avoid strenuous occupational and recreational activities, and the Veteran has testified to a significant reduction in his ability to participate in day-to-day activities.  

An October 2010 VA examiner diagnosed the Veteran with active diabetes mellitus, hypertension, and erectile dysfunction, and remarked that the effect of "the condition on claimant's usual occupation is none only avoid strenuous activities," and the effect on his daily activity was the same.  However, it is not clear why, or for which diagnosis, the examiner came to this conclusion, as he did not offer any rationale.  Therefore, the Board finds this evidence to be less probative than the detailed rationale provided by the March 2015 VA examination and the VA treatment records described above.

Further, a July 2013 VA treatment record from Dr. MM reflects an assessment of the Veteran with "diabetes mellitus type 2 [with] neuropathy, episodic symptomatic hypoglycemia, [m]ultiple other cardiac risk factors" and provides a plan that consists of "moderate exercise 30-45 minutes 3-5 times [per] week, avoid strenuous occupational and recreational activities."  The Board notes that no further rationale is provided, so the Board is unable to determine if the plan to avoid strenuous occupational and recreational activities in this instance was an attempt to regulate blood sugar levels.  Therefore, the Board finds this evidence less probative than the June 2013 VA treatment record detailed above, where Dr. MM specifically stated she would not advise him to limit his activity in order to maintain his glucose level.

Likewise, a June 2014 VA contract examiner checked a box indicating the Veteran required regulation of activities because of his diabetes mellitus, but the examiner's functional impact statement noted the Veteran's diabetes, moderate-to-severe neuropathy, and impaired hand dexterity as the diagnoses impacting the Veteran's ability to work.  The Board is unable to determine which diagnosis required the regulation of activities, and specifically remanded the matter to determine whether the Veteran's blood sugar fluctuations required the regulation of activities.  See October 2014 Board Remand.  The resulting March 2015 VA contract examiner concluded the Veteran's blood sugar levels did not require his activities to be regulated.  For the reasons discussed above, the Board finds the March 2015 VA examination to be more probative than the June 2014 VA examination.

At the July 2013 Board hearing, the Veteran testified that he had to be careful to avoid strenuous activities because he starts "feeling feelings of hypoglycemia" and that he "sort of learned to recognize when the diabetic situation is getting on edge, and backing off."  The Veteran's spouse also testified to witnessing these reactions and stated that he avoids recreational strenuous activities.  Lay evidence can be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is competent to identify his symptoms and his spouse is competent to identify her observations.  Neither, however, is competent to identify hypoglycemia as the medical cause of those symptoms, as the most probative medical evidence shows the Veteran's activities were not regulated because of his blood sugar levels.  The Veteran further describes that his feet hurt constantly, making it extremely difficult to walk on his land or help his spouse with household chores.  July 2013 Board Hearing Transcript; see also February 2009 VA Treatment Record (Veteran reports burning and stinging sensation in feet).  These symptoms appear to be symptoms of the Veteran's neuropathy, for which he is already service connected separately from his diabetes mellitus.

Note 1 to Diagnostic Code 7913 instructs that compensable complications of diabetes mellitus are to be separately evaluated.  The Board is unable to determine if the October 2010 VA examination, July 2013 VA treatment record, and June 2014 VA examination intended to indicate that the Veteran should avoid strenuous occupational and recreational activities because of his blood sugar levels, his already service-connected neuropathy, or for some other reason.  The Board notes that the VA treatment records consistently suggest the Veteran should participate in more exercise to help regulate his diabetes mellitus, and the Board finds the most probative medical evidence discussed above clearly shows the Veteran's activities were not regulated as a result of his blood sugar.
Since the rating criteria for diabetes mellitus reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus that would render the schedular criteria inadequate.  There are no additional symptoms due to his diabetes mellitus that are not addressed by the Rating Schedule, and to the extent that his diabetes mellitus interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).

The preponderance of the evidence is against entitlement to a rating in excess of 20 percent for diabetes mellitus, and therefore there is no reasonable doubt to resolve in favor of the Veteran.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


